     Case 2:18-cv-01210-KJM-CKD Document 59 Filed 12/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FAROOQ ABDUL ALEEM,                                No. 2:18-cv-1210 KJM CKD P
12                       Plaintiff,
13            v.                                         ORDER
14    J. LIZARRAGA, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has filed what appears to be a motion for a preliminary injunction. (ECF No. 57.)

19   However, it is unclear what injunctive relief plaintiff seeks. Furthermore,

20                  [a] plaintiff seeking a preliminary injunction must establish that he is
                    [(1)] likely to succeed on the merits, [(2)] that he is likely to suffer
21                  irreparable harm in the absence of preliminary relief, [(3)] that the
                    balance of equities tips in his favor, and [(4)] that an injunction is in
22                  the public interest.
23   Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008) (citations omitted). The Ninth

24   Circuit has held that, even if the moving party cannot show a high likelihood of success on the

25   merits, “‘serious questions going to the merits’ and a balance of hardships that tips sharply

26   towards the plaintiff can support issuance of a preliminary injunction, so long as the plaintiff also

27   shows that there is a likelihood of irreparable injury and that the injunction is in the public

28   interest.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011). Under
                                                         1
     Case 2:18-cv-01210-KJM-CKD Document 59 Filed 12/14/20 Page 2 of 2


 1   either formulation of the principles, preliminary injunctive relief should be denied if the

 2   probability of success on the merits is low. Johnson v. Cal. State Bd. of Accountancy, 72 F.3d

 3   1427, 1430 (9th Cir. 1995) (“‘[E]ven if the balance of hardships tips decidedly in favor of the

 4   moving party, it must be shown as an irreducible minimum that there is a fair chance of success

 5   on the merits.’” (quoting Martin v. Int’l Olympic Comm., 740 F.2d 670, 675 (9th Cir. 1984))).

 6   Plaintiff has failed to address any of these required factors. The motion will be denied without

 7   prejudice to a motion that identifies the relief plaintiff seeks and addresses the factors necessary

 8   to warrant granting a preliminary injunction.

 9             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for preliminary

10   injunction (ECF No. 57) is denied.

11   Dated: December 14, 2020
                                                       _____________________________________
12
                                                       CAROLYN K. DELANEY
13                                                     UNITED STATES MAGISTRATE JUDGE

14

15   13:alee1210.pi

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
